867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ronald J. ROCHE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3382.
United States Court of Appeals, Federal Circuit.
Jan. 10, 1989.Rehearing Denied March 21, 1989.Suggestion for Rehearing In Banc Declined March 31, 1989.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
Ronald J. Roche (Roche) appeals from a decision of the Merit Systems Protection Board (board), docket number BN03538610201-1, dismissing his appeal.  We affirm.

OPINION

2
Substantial evidence supports the factual determination of the board that Roche's removal was not substantially related to his injury.  Under our limited standard of review, 5 U.S.C. Sec. 7703(c), the decision of the board dismissing Roche's appeal under 5 U.S.C. Sec. 8151(b)(1) must be affirmed.